 1   Eric C. Rassbach – No. 288041
     Mark Rienzi pro hac vice
 2   Lori Windham pro hac vice
     The Becket Fund for Religious Liberty
 3   1200 New Hampshire Ave. NW, Suite 700
     Washington, DC 20036
 4   Telephone: (202) 955-0095
     Facsimile: (202) 955-0090
 5   erassbach@becketlaw.org

 6   (continued on next page)

 7
                          IN THE UNITED STATES DISTRICT COURT
 8                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
     THE STATE OF CALIFORNIA; THE STATE OF
 9   CONNECTICUT; THE STATE OF DELAWARE;
     THE DISTRICT OF COLUMBIA; THE STATE                  Case No. 4:17-cv-05783-HSG
10   OF HAWAII; THE STATE OF ILLINOIS; THE
     STATE OF MARYLAND; THE STATE OF
11   MINNESOTA, by and through its Department of
     Human Services; THE STATE OF NEW YORK;
     THE STATE OF NORTH CAROLINA; THE                     ORDER
12   STATE OF RHODE ISLAND; THE STATE OF
     VERMONT; THE COMMONWEALTH OF
13   VIRGINIA; THE STATE OF WASHINGTON,
                                         Plaintiffs,
14
                   v.
15
     ALEX M. AZAR, II, in his Official Capacity as
     Secretary of the U.S. Department of Health &
16   Human Services; U.S. DEPARTMENT OF
     HEALTH AND HUMAN SERVICES; R.
17   ALEXANDER ACOSTA, in his Official Capacity
     as Secretary of the U.S. Department of Labor; U.S.
18   DEPARTMENT OF LABOR; STEVEN
     MNUCHIN, in his Official Capacity as Secretary of
     the U.S. Department of the Treasury; U.S.
19   DEPARTMENT OF THE TREASURY; DOES 1-
     100,
20                                          Defendants,
                    and,
21
     THE LITTLE SISTERS OF THE POOR, JEANNE
22   JUGAN RESIDENCE; MARCH FOR LIFE
     EDUCATION AND DEFENSE FUND,
23                         Defendant-Intervenors.

24
 1   John Charles Peiffer, II
     The Busch Firm
 2   860 Napa Valley Corporate Way
     Suite O
 3   Napa, CA 94458
     Telephone: (707) 400-6243
 4   Facsimile: (707) 260-6151
     jpeiffer@buschfirm.com
 5
     Counsel for Defendant-Intervenors
 6

 7          The Court, having considered the motion to appear telephonically at the case management

 8   conference by Defendant-Intervenors The Little Sisters of the Poor, Jeanne Jugan Residence, hereby

 9   GRANTS this motion. Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for

10   the telephonic appearance.

11   Dated: January 18, 2019                             _________________________________
                                                         HON. HAYWOOD S. GILLIAM, JR.
12                                                       UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24
                                                     2
